DETAILED ACTION
1.	This office action is in response to communication filed on 10/16/2021. Claims 1-15 are pending on this application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. Pub. No. 2011/0290987.
Regarding claim 1. Figs. 2,  3 and 4 of Liu et al. disclose A method for light (14, 15) -to-digital conversion (17) comprising the steps of: - setting a time integrator circuit (20; setting time of integration 20) into a reference condition (reference condition of integration circuit 20), starting to integrate charge from a sensor device (charge from 15, 14) for the duration of an integration time (integration time of 20; see paragraph 0025), generating an integration signal (output of 20) indicative of the integrated charge (integrated charged to capacitor 24, 27), - comparing (39) the integration signal (output of 20) with an adjustable reference signal (30), - generating a first count ( B0, B1, B2, B3 from first counting circuit 40; paragraph 0025) when the comparison (comparison of 39)  indicates that the integration signal (52) has reached an integration range ( range of VREFP and VREFN) wherein the integration range ( range of VREFP and VREFL) is defined by a low and a high voltage (VREFN and VREFP voltage), - generating a second count (8bit) when the comparison (comparison of 39)  indicates that the integration signal (52) has reached the adjustable reference signal (30; see Fig. 4 and paragraph 0028 for discloses the 
Regarding claim 2. The method according to claim 1, Fig. 3 and Fig. 4 further discloses wherein the adjustable reference signal (54) is incremented in discrete steps of the integration range (range VREFP-VREN)-3-
Regarding claim 3. The method according to claim 2, Fig. 3 and Fig. 4 further discloses wherein the discrete steps (discrete steps of 54) of the integration range (VREFP….VREFN) are defined by a difference value (54 of the low and high voltages (VREFN…VREFO) divided by 2n, wherein n denotes an integer number (VREFP, VREFN; Fig.3 "The reference signal generating circuit 30 of the analog-to-digital converting unit 17 comprises a voltage-dividing circuit 32 and a switch module 34. Both terminals of the voltage dividing circuit 32 receive a reference voltage VREFP and a reference level VREFN, respectively." paragraph [0028]; the resistor ladder being controlled by bits BO-B3 for 24 divided step levels  in Fig. 4 of between Low reference voltage VREFN  and high reference voltage VREFP)  .

Regarding claim 5. (Currently amended) The method according to claim 1, Fig. 3 and Fig. 4 further discloses wherein the integration range (VREFP…VREFN) is kept constant  (constant of VREFP and VREFN) during the integration time (time of integration 20).  
Regarding claim 6. (Currently amended) The method according to claim 1, Fig. 3 and Fig. 4 further discloses wherein - the integration time (time of integration 20) is subdivided into partial integration times (see Fig. 4 for discloses integration time of 52) using a clock signal (“every flip-flop 42 is coupled to a clock input terminal CK of the next flip-flop 42, and thus forming connection in series; paragraph 0030), - an initial partial integration time (initial partial of integration “52” with Time in Fig. 4)  is defined as a time stamp (CK of each flip-flop) at which the first of second counts (8bit) is generated after starting to integrate (20) charge from a photo sensor device ( charge 14, 15) or resetting (RST) the time integrator circuit (see Fig. 4 for disclose the time to reset integrated signal 52) into the reference condition (reference condition 54 with the integration signal 52), and - an intermediate partial integration time (partial integration time of 52 in Fig. 4) is defined as a time stamp (time stamp  for integration signal 52 ) at which a further of second counts (8bit) is generated after the initial partial integration time (initial time of 52 in Fig. 4) and before resetting (resetting of 52 in Fig. 4)  the time integrator circuit (20) into the reference condition (initial reference signal of 54 in Fig. 4.  



Regarding claim 8. The method according to claim 1, Fig. 3 and Fig. 4 further disclose swherein - at starting to integrate (20) charge from the sensor device (charge for sensors 14, 15) and resetting (RST) the time integrator circuit (20) into the reference condition an initial value (initial value of integration signal 52 in Fig. 4)  of the integration signal (52) is determined, and/or - adjust a step size of adjustable reference signal (adjusting of reference signal 54 in Fig. 4) using an adaptive binning algorithm ( adaptive discretize algorithm of reference signal 52 in Fig. 4 provide by binning of 30 ) and depending on the determined initial value of the integration signal (52 integration signal).  
Regarding claim 9. Figs. 2,  3 and 4 arrangement, comprising: - a time integrator circuit (20) comprising a sensor input (sensor input 14, 15) for connecting a sensor device (14, 15), a reference input (reference input of 39) for connecting an adjustable reference signal (30) and a result output (result output of 39) for providing an integration signal (output signal of 20), wherein the time integrator circuit (20) is arranged for integrating charge from the sensor device (charge of 14, 15) for the duration of an integration time (see Fig. 4 for disclose integration time of integration signal 54), - a reset circuit (RST for 22, 24, 28, 29) connected to the sensor input (15, 14) and arranged to start and/or reset the time (start or RST of  integrator circuit (20) into a reference condition (see Fig. 4 for disclose time of  reference condition 54 signal) , - a logic-and-calculation arrangement (40) connected to the result output (result output of 39) and to the reset circuit (RST for 22, 24, 28, 29) and arranged for – comparing (39) the integration signal (output of 20) with an adjustable reference signal (30), - generating a first count (B0…B3; paragraph 0025) when the comparison (39) indicates that the integration signal (output of 20) has reached an integration range (VREFP…VREFN; see Fig. 4 for disclosed the integration signal 52 has reached reference range of 54), wherein the integration range (VREFP…VREFN) is defined by a low and a high voltage (VREFN…VREFP),- generating a second count (8bit) when the comparison (39) indicates that the integration signal (output of 20) has reached the adjustable reference signal (see Fig. 4), and - 
Regarding claim 10. The light-to-digital converter arrangement according to claim 9, Fig. 3 and Fig. 4 further discloses wherein the logic-and-calculation arrangement (40) comprises a control logic (42, 44) connected to the reset circuit (RST for 22, 24, 28, 29) and arranged for resetting the time integrator circuit (20) into the reference condition (see Fig. 4 for discloses the reset the reference signal 54 condition).  
Regarding claim 11. (Currently amended) The light-to-digital converter arrangement according to claim 9, wherein the time integrator circuit (20) comprises - an integrator (20) with a integration capacitor (24), an amplifier (22) having a first amplifier input (first input of 22), a second amplifier input (second input of 22) and an amplifier output (output of 22), the amplifier (22) configured to integrate the charge from the sensor device (charge of 15) on the first amplifier input (17), receive a first reference voltage (reference voltage from 14) on the second amplifier input (second input of 22), and provide the integration signal (output of 20) on the amplifier output (22), and - a comparator (39) having a first comparator input (first input of 39), the reference input (reference input of 39 from 30) as a second comparator input (second input of comparator 39) and a comparator output (output of 39), the comparator (39) configured to receive the integration signal (output of 20) on the first comparator input first input of 3), receive the adjustable reference signal (30) on the reference input second reference input of 39), and provide a compare output signal (output signal  of 39) on the comparator output (output terminal of 39). 

Regarding claim 13. The light-to-digital converter arrangement according to one of claim 9 , Fig. 3 and Fig. 4 further discloses wherein the adjustable reference circuit (30) comprises a n-bit digital- (B0…B3) to- analog converter (analog output of 30 based on bits B0…B3 input) which on its output side (output side of 30) is connected to the reference input (reference input of 39) and arranged to generate the adjustable reference signal (adjustable reference of 30).-6- National Stage of International Application No. PCT/EP2019/059809
Regarding claim 14. The light-to-digital converter arrangement according to claim 10, Figs 3 and Fig. 4 further discloses  wherein the n-bit digital- (B0…B3) to- analog converter (analog output of 30 based on bits B0…B3 input) is arranged to increment the reference signal (see Fig. 4 for discloses increment of reference signal 54) in discrete steps (discrete steps of 54) of the integration range (Range of VREFP…VREFN) wherein the discrete steps (discrete steps of 54) of the integration range (Range of VREFP…VREFN) are defined by a difference value of the low and high voltages (low reference VREFN…high reference VREFN) divided by 2", wherein n denotes an integer number (VREFP, VREFN; Fig.3 "The reference signal generating circuit 30 of the analog-to-digital converting unit 17 comprises a voltage-dividing circuit 32 and a switch module 34. Both terminals of the voltage dividing circuit 32 receive a reference voltage VREFP and a reference level VREFN, respectively." paragraph [0028]; the resistor ladder being controlled by bits B0-B3 for 24 divided step levels  in Fig. 4 of between Low reference voltage VREFN  and high reference voltage VREFP)  
Regarding claim 15. The light-to-digital converter arrangement according to claim 10, Fig. 3 and Fig. 4 further discloses wherein the logic-and-calculation arrangement (40) comprises - a logic unit (42) 


Allowable Subject Matter
4.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art does not teach wherein the digital output signal is determined by the following equation:

    PNG
    media_image1.png
    50
    429
    media_image1.png
    Greyscale

wherein ADC-OUT, CTLOUT, CTCOUT, Te, and Tc denote the digital output signal, the first count signal, the second count signal, the initial partial integration time and the intermediate partial integration time, respectively.



Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

02/07/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845